Bigelow, J.
1. The main objection urged by the defendant in support of these exceptions, is founded on the admission of evidence tending to prove a conveyance of property by him, designed to defraud the plaintiff of the debt demanded in this action, made prior to the enactment of the bankrupt act, and also to the admission of proof of declarations by the defendant of such fraudulent intent, made at or about the time of such conveyance. The objection is, that the evidence was irrelevant and immaterial, and had no tendency to prove the facts set out in the plaintiff’s specification, upon which he sought to invalidate the defendant’s discharge in bankruptcy; that under this specification the plaintiff was bound to prove a wilful concealment of property by the defendant with a fraudulent purpose, contrary to the provisions of the bankrupt act of the United States, and that evidence of a fraudulent act, or declarations of a fraudulent purpose toward his creditors by the defendant before the passage of the bankrupt act, was incompetent to prove the real point in issue between the parties. But it appears to us that this objection proceeds on quite too narrow a view of the purpose and effect of the evidence introduced at the trial. The inquiry before the jury involved two essential elements. One was the establishment of a fraudulent design on the part of the defendant towards his creditors; the other was the carrying out and fulfilment of that design through the instrumentality of the bankrupt act. To maintain the first of these propositions, as one link in the chain of evidence, proof of an intent, prior to the passage of the bankrupt act, to defraud the plaintiff of his debt by a fraudulent concealment and conveyance of his property, was clearly competent. Whenever the intent of a party forms part of the matter in issue, upon the pleadings, evidence may be given of other acts, not in issue, provided they tend to establish the intent of the party in doing the acts in question. Rose. Grim. Ev. (3d Amer. ed.) 99. The reason for *217this rule is obvious. The only mode of showing a present intent is often to be found in proof of a like intent previously entertained. The existence in the mind of a deliberate design to do a certain act, when once proved, may properly lead to the inference that the intent once harbored continued and was carried into effect by acts long subsequent to the origin of the motive by which they were prompted. Even in criminal cases, acts and declarations of a party made at a former time are admissible to prove the intent of the same person at the time of the commission of an offence. 2 Phil. Ev. (3d ed.) 498; Rose. Grim. Ev. (3d Amer. ed.) 95. In the proof of cases involving the motives of men as influencing and giving character to their acts, it is impossible to confine the evidence within any precise limit. It must necessarily proceed by steps or stages leading to the main point in issue. In the case at bar, when the plaintiff had proved an intent on the part of the defendant to conceal his property, for the purpose of defrauding his creditors, anterioi to the passage of the bankrupt act, he had advanced one step towards the proof of the real issue before the jury, and if he satisfied the jury that this intent once harbored continued in the mind of the defendant, and was carried out by availing himself of the provisions of the bankrupt act, he had thus proved by a legitimate chain of evidence the matter set up in his specification as a ground for invalidating the defendant’s discharge in bankruptcy.
2. This view of the purpose and effect of the evidence offered by the plaintiff, disposes of the objection to the instructions of the court founded upon it. They seem to have been carefully guarded and well adapted to enable the jury to apply the evidence with discrimination to the precise point which it was legally competent to prove.
3. The remaining objections to the competency of evidence admitted at the trial were not strenuously insisted on. The testimony in relation to the note of Eager seems to us to have been rightly admitted for the limited and special purpose for which it was introduced. Proof that the debts owing to the defendant, and included in his schedules in bankruptcy, were *218against insolvent and irresponsible persons, was admissible. The value of the defendant’s assets had a material bearing on the question whether he had honestly surrendered all his property for the benefit of his creditors, or fraudulently regained a portion of it for his own use.

Exceptions overruled.